department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number --------------------- refer reply to cc ita b04 plr-147033-12 date april internal_revenue_service number release date index number ------------------------------------ ----------------------------------- -------------------------------- ------------------------------------------------ ----------------------------------------------- legend year ------- year ------- year ------- year ------- amount dollar_figure------------ amount dollar_figure------------ amount dollar_figure------------ amount dollar_figure------------ amount dollar_figure------------ b ------------ c ---------- d -------- e ----- f ---- dear ---------------------------- this is in reply to your request for a private_letter_ruling that the outstanding amount of a loan to the extent the proceeds were used to acquire and integrate an adjacent apartment into the cooperative apartment you own is qualified_principal_residence_indebtedness under sec_108 of the internal_revenue_code in year you purchased an apartment unit in a cooperative apartment complex in year you incurred indebtedness of amount and used dollar_figureb of the proceeds to facts plr-147033-12 purchase the adjacent apartment and dollar_figurec of the proceeds for structural renovations and improvements to combine the two units into one apartment unit loan1 the renovations were complete after several months the original apartment was about d square feet and the adjacent unit was about e square feet after the renovation you can move freely through the combined apartments as one residence and only one door is used to enter the hallway of the common area you represent that you have owned and used the cooperative apartment unit both before and after you combined it with the adjacent apartment unit as your only residence and that it is your principal_residence as that term is used in sec_121 you represent that loan1 was secured_by the stock in the cooperative apartment unit in year the amount of loan1 was amount in year you refinanced loan1 to amount with loan2 you did not use the amount of loan2 exceeding amount to purchase construct or substantially improve any principal_residence in year you represent that due to a tremendous drop in property value you approached the lender of loan2 about settling that loan for a one-time payment that was less than its principal_amount the lender agreed to the settlement and forgave what you represent is amount of loan2 law and analysis sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived including income_from_discharge_of_indebtedness see sec_61 sec_108 provides that gross_income does not include any amount that but for sec_108 would be includible in gross_income by reason of the discharge in whole or in part of a taxpayer’s indebtedness if the indebtedness is qualified_principal_residence_indebtedness that is discharged before date sec_108 provides that for purposes of sec_108 the term qualified_principal_residence_indebtedness means acquisition_indebtedness within the meaning of sec_163 sec_108 provides that for purposes of sec_108 the term principal_residence has the same meaning as when used in sec_121 sec_108 provides that if any loan is discharged in whole or in part and only a portion of the loan is qualified_principal_residence_indebtedness sec_108 applies only to so much of the amount discharged as exceeds the amount of the loan as determined immediately before such discharge that is not qualified_principal_residence_indebtedness plr-147033-12 sec_108 provides that sec_108 does not apply to the discharge of a loan if the discharge is on account of services performed for the lender or any other factor not directly related to a decline in the value of the residence or to the financial condition of the taxpayer sec_163 defines acquisition_indebtedness as any indebtedness that is i incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and ii is secured_by such residence the term also includes any indebtedness resulting from the refinancing of indebtedness meeting the requirements of the preceding sentence or this sentence but only to the extent the amount of the indebtedness resulting from such refinancing does not exceed the amount of the refinanced indebtedness the indebtedness incurred in year the proceeds of which were used to purchase the adjacent apartment unit and to make structural renovations and improvements to combine the two units into one unit qualifies as indebtedness incurred in substantially improving a qualified_residence of the taxpayer these costs are analogous to costs incurred to build an addition onto a freestanding residence the additional living space of your residence was increased by f as a result of the improvements such an improvement constitutes a substantial_improvement for purposes of sec_163 your residence is an apartment in a cooperative_housing_corporation sec_1 10t q of the income_tax regulations provides generally that a residence includes stock in a cooperative_housing_corporation owned by a tenant-stockholder if the house or apartment which the tenant-stockholder is entitled to occupy by virtue of ownership of such stock is a residence within the meaning of sec_1_163-10t in addition sec_163 provides that any indebtedness secured_by stock held by the taxpayer as a tenant-stockholder as defined in sec_216 in a cooperative_housing_corporation as so defined shall be treated as secured_by the house or apartment which the taxpayer is entitled to occupy as such a tenant-stockholder you represent that both loan1 and loan2 were secured_by the stock in the cooperative apartment thus loan1 satisfies the requirements of sec_163 to be acquisition_indebtedness in addition loan2 qualifies as acquisition_indebtedness under the flush language of sec_163 but only to the extent of amount in year when loan was forgiven you represent that its balance was amount at that time the amount that was acquisition_indebtedness was amount because amount of the indebtedness is acquisition_indebtedness under sec_163 it is qualified_principal_residence_indebtedness under sec_108 plr-147033-12 conclusion based strictly on the information submitted representations made and the law and analysis set forth above we conclude that the principal_amount of loan1 that was outstanding immediately before it was refinanced with loan2 constitutes acquisition_indebtedness under sec_163 and thus is qualified_principal_residence_indebtedness under sec_108 except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example we do not express any opinions concerning whether sec_108 applies to the forgiveness of loan2 whether your cooperative apartment is your principal_residence under sec_108 and sec_121 or whether the principal_amount of loan1 was amount at the time it was refinanced with loan2 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent you must attach a copy of this letter to any income_tax return to which it is relevant if you file your returns electronically you may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
